J-S07036-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
             v.                           :
                                          :
ARMONI JOHNSON,                           :
                                          :
                   Appellant              :          No. 1396 MDA 2016

         Appeal from the Judgment of Sentence entered April 28, 2016,
               in the Court of Common Pleas of Luzerne County,
              Criminal Division, No(s): CP-40-CR-0000117-2012

BEFORE: BOWES, LAZARUS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                        FILED MARCH 29, 2017

        Armoni Johnson (“Johnson”), pro se, appeals from the judgment of

sentence1 entered following his conviction of possession of a controlled

substance, possession of a controlled substance with the intent to deliver,

delivery of a controlled substance and criminal use of a communication

facility.2 We affirm.

        Following a jury trial, Johnson was convicted of the above-described

charges.    On April 28, 2016, for his conviction of delivery of a controlled

substance, the trial court sentenced Johnson to 19-90 months in prison. For



1
  Johnson filed his Notice of Appeal from the trial court’s August 2, 2016
Order denying his post-sentence Motion. However, the appeal properly lies
from the judgment of sentence. See Commonwealth v. Shamberger,
788 A.2d 408, 410 n.2 (Pa. Super. 2001) (en banc) (stating that in a
criminal action, an appeal properly lies from the judgment of sentence,
made final by the denial of post-trial motions). We have corrected the
caption accordingly.
2
    See 35 P.S. § 780-113(a)(16), (30); 18 Pa.C.S.A. § 7512.
J-S07036-17


his conviction of criminal use of a communication facility, the trial court

sentenced Johnson to a consecutive prison term of 16-90 months. Johnson’s

remaining convictions merged at sentencing.3 Johnson filed a pro se post-

sentence Motion, which the trial court denied on August 2, 2016. Johnson,

pro se, timely filed a Notice of Appeal,4 followed by a court-ordered

Pa.R.A.P. 1925(b) Concise Statement of matters complained of on appeal.

        On October 18, 2016, in accordance with Commonwealth v. Grazier,

713 A.2d 81 (Pa. 1998), this Court remanded the matter for the trial court

to conduct a hearing on Johnson’s intention to proceed pro se. Following the

Grazier hearing, the trial court entered an Order finding that Johnson “has

decided to proceed pro se in connection with his appeal[,] and this decision

to waive counsel was knowingly, intelligently and voluntarily made.”       Trial

Court Order, 10/31/16.




3
    Johnson received 187 days’ credit for time served.
4
   On August 18, 2016, Johnson filed a pro se Notice of Appeal in the
Pennsylvania Superior Court. This Court forwarded the Notice of Appeal to
the common pleas court, where it was duly filed on August 23, 2016. See
Pa.R.A.P. 905 (providing that if an appellant mistakenly filed a notice of
appeal in an appellate court, the clerk of that court “shall immediately stamp
it with the date of receipt and transmit it to the clerk of the court which
entered the order appealed from, and upon payment of an additional filing
fee[,] the notice of appeal shall be deemed filed in the trial court on the date
originally filed.”). Regardless of the filing date, Johnson timely filed his
Notice of Appeal.



                                   -2-
J-S07036-17


     After reviewing Johnson’s appellate brief, we are unable to discern the

issues that Johnson wishes to raise on appeal.    Johnson’s brief in no way

conforms to our Pennsylvania Rules of Appellate Procedure.

     The briefing requirements[,] scrupulously delineated in our
     appellate rules[,] are not mere trifling matters of stylistic
     preference; rather, they represent a studied determination by
     our Court and its rules committee of the most efficacious manner
     by which appellate review may be conducted so that a litigant’s
     right to judicial review ... may be properly exercised. Thus, we
     reiterate that compliance with these rules by appellate advocates
     ... is mandatory.

Commonwealth v. Perez, 93 A.3d 829, 837-38 (Pa. 2014) (citation

omitted).   We recognize that Johnson appears before this Court pro se.

However,

     [u]nder Pennsylvania law, pro se defendants are subject to the
     same rules of procedure as are represented defendants. See
     Commonwealth v. Williams, 586 Pa. 553, 896 A.2d 523, 534
     (Pa. 2006) (pro se defendants are held to same standards as
     licensed attorneys). Although the courts may liberally construe
     materials filed by a pro se litigant, pro se status confers no
     special benefit upon a litigant, and a court cannot be expected to
     become a litigant’s counsel or find more in a written pro se
     submission than is fairly conveyed in the pleading.

Commonwealth v. Blakeney, 108 A.3d 739, 766 (Pa. 2014).

     The trial court similarly was unable to discern, from Johnson’s

Pa.R.A.P. 1925(b) Concise Statement, the issues that Johnson sought to

raise on appeal.   As the trial court observed, Johnson’s Pa.R.A.P. 1925(b)

Concise Statement was “anything but concise.”          Trial Court Opinion,

10/12/16, at 2.




                                 -3-
J-S07036-17


      This case was presented as a relatively straight forward sale of
      heroin to a confidential informant. Upon review of the record,
      [the trial c]ourt is unable to discern any pre-trial, trial or
      sentencing errors. Having served as the [t]rial [j]udge in this
      matter, there is absolutely no hesitation in finding that the
      Commonwealth established the guilt of [Johnson] with regard to
      each offense beyond a reasonable doubt. As he has done
      throughout the history of this proceeding, [Johnson] again
      attempts to obscure the facts of this case[,] which resulted in his
      conviction. He now frustrates this [c]ourt and the appellate
      process by filing a Rule 1925(b) [S]tatement which consists of
      fifty-one total pages. Clearly, [Johnson] has failed to raise his
      issues in accordance with Rule 1925(b)(4). Because [Johnson’s]
      [S]tatement is incoherent, redundant and confusing, meaningful
      review is prevented on any level[,] and the issues he attempts to
      raise are waived.

Id. at 3.

      We agree with the trial court’s assessment, and its conclusion that

Johnson failed to preserve and waived any and all issues for appellate

review. See id. at 2-3. We reach this conclusion based upon deficiencies in

Johnson’s Pa.R.A.P. 1925(b) Concise Statement and appellate brief.          We

therefore affirm Johnson’s judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/29/2017




                                  -4-